 
 
I 
111th CONGRESS
1st Session
H. R. 1503 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Posey introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require the principal campaign committee of a candidate for election to the office of President to include with the committee’s statement of organization a copy of the candidate’s birth certificate, together with such other documentation as may be necessary to establish that the candidate meets the qualifications for eligibility to the Office of President under the Constitution. 
 
 
1.FindingCongress finds that under section 5 of article II of the Constitution of the United States, in order to be eligible to serve as President, an individual must be a natural born citizen of the United States who has attained the age of 35 years and has been a resident within the United States for at least 14 years.  
2.Requiring Principal Campaign Committees of Presidential Candidates to Provide Documentation of Candidate’s Eligibility to Serve as President 
(a)In GeneralSection 303(b) of the Federal Election Campaign Act (2 U.S.C. 433(b)) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(7)in the case of a principal campaign committee of a candidate for election to the office of President, a copy of the candidate’s birth certificate, together with such other documentation as may be necessary to establish that the candidate meets the qualifications for eligibility to the Office of President under section 5 of article II of the Constitution.. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to the election for the office of President held in 2012 and each succeeding election for the office of President. 
 
